DocuSign Envelope ID: A28F5DF4-5B80-42BA-A264-274C698BC6C4
        Case 1:19-cv-23735-JEM Document 60-1 Entered on FLSD Docket 04/17/2020 Page 1 of 2



                    STATEMENT OF VLADYSLAV PROKOPIEV PURSUANT TO 28 U.S.C. 1746



                     My name is Vladyslav Prokopiev. Except as is specifically stated below, or may be

            obvious from the context, I have personal knowledge of the matters set forth below.

            1.       I reviewed the website, www.yakko-san.com (hereinafter, “Website”) for the purpose of

            determining whether or not the Website was finally in compliance after Defendant’s

            modifications to the Website.

            2.       Despite making modifications, Defendant’s Website still continues to contain graphics,

            links, headings, functions, forms and/or text with information that is not fully readable and/or

            compatible with screen reader software (“SRS”).

            3.       Specifically, the link to the lunch specials on the Website’s homepage opens up an

            inaccessible PDF which is not fully readable and/or compatible with SRS.

            4.       As a result, visually impaired individuals are unable to access lunch specials which are

            accessible to individuals who do not suffer from the same disability.

            5.       The PDF lacks proper tags and lacks alt text which does not allow SRS to read the text

            contained in the image. Furthermore, some text in the image does not have the proper contrast.

            6.       I informed Defendant’s representative, Mr. McCaffrey, and Defendant’s counsel of these

            deficiencies and continuing violations on April 9, 2020. Mr. McCaffrey told me that visually

            impaired customers would have to call the restaurant to find out the lunch specials, and did not

            provide any explanation on how the lunch special PDF is not inaccessible to disabled

            individuals.

            7.       Since the inception of this action, Defendant also added additional webpage and function

            to allow online ordering.
DocuSign Envelope ID: A28F5DF4-5B80-42BA-A264-274C698BC6C4
        Case 1:19-cv-23735-JEM Document 60-1 Entered on FLSD Docket 04/17/2020 Page 2 of 2



            8.       It is my opinion that one months’ time should be sufficient to complete the work and that

            the modifications necessary to correct the violations can be made without much difficulty or

            expense.



                     Pursuant to 28 U.S.C. 1746, I declare, certify, verify, and state, under penalty of perjury

            that the foregoing is true and correct.



                  4/17/2020
            ____________________                                  __________________________
            Date                                                  Vladyslav Prokopiev
